DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/08/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1, 3-8, 10, 11, 13-17 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 10-15 of Patent No. 11,417,297.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same and claims 1, 3-8, 10, 11, 13-17 and 20 of the instant application is obvious in view of claims 1-8 and 10-15 of Patent No. 11,417,297.
6.	Regarding claims 1, the application claim discloses A display apparatus comprising: a display; a communicator configured to communicate with a server; and a processor, by which video data having a first resolution is processible, and which is configured to: receive content including graphic data, identify the graphic data including first graphic data and second graphic data, wherein the first graphic data has the first resolution, the second graphic data has a second resolution, the first resolution is greater than the second resolution, and the first graphic data having the first resolution is not processible by the processor, in response to the identifying the first graphic data having the first resolution included in the identified graphic data, control the communicator to transmit the first graphic data to the server, and, receive the video data, wherein the received video data corresponds to the transmitted first graphic data which has been converted into the video data by the server, process the received video data, and display the processed video data on the display. Claim 1 of Patent No. 11,417,297 discloses A display apparatus comprising: a display; a communicator configured to communicate with a server, and a processor, by which video data having a first resolution is processible, and which is configured to: receive content comprising graphic data, identify, in the received graphic data, first graphic data having the first resolution and second graphic data having a second resolution, wherein the first resolution is greater than the second resolution, the first graphic data is not processible by the processor and the second graphic data is processible by the processor, in response to the identifying the first graphic data having the first resolution in the received graphic data that is not processible by the processor, control the communicator to transmit the first graphic data to the server, and, subsequent to the transmitting the first graphic data to the server, receive, in return from the server, the video data having the first resolution, wherein the received video data corresponds to the transmitted first graphic data which could not be processed by the processor due to having the first resolution and has been converted into the video data by the server, process the received video data and the second graphic data, and display the processed video data and the second graphic data on the display, wherein the second graphic data is greater in a degree of change in an image than the first graphic data.  The only difference is that claim 1 of the instant application does not recite “the second graphic data is processible by the processor,”, “subsequent to the transmitting the first graphic data to the server, receive, in return from the server, the video data having the first resolution, which could not be processed by the processor due to having the first resolution”, and “process the second graphic data, and display the second graphic data on the display, wherein the second graphic data is greater in a degree of change in an image than the first graphic data.” while claim 1 of Patent No. 11,417,297 recites. Regarding claims 10, 11 and 20, the analysis is similar to that of claim 1, the rationale of claim 1 rejection is applied in rejecting claims 10, 11 and 20. Therefore, the claims in the present application disclosing broader than the claims in the Patent No. 11,417,297 recite.
7.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,417,297.
Current Application No.
17/860,874
Patent No. 
11,417,297
1
1
3
3
4
4
5
2
6-8
5-7
10
8
11
10
13
12
14
13
15
11
16
14
17
15
201
8


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,417,297.
Current Application No.
17/860,874
Claim 1
Patent No. 
11,417,297 
Claim 1
A display apparatus comprising: a display; a communicator configured to communicate with a server; and
A display apparatus comprising: a display; a communicator configured to communicate with a server, and
a processor, by which video data having a first resolution is processible, and which is configured to: receive content including graphic data,
a processor, by which video data having a first resolution is processible, and which is configured to: receive content comprising graphic data,
identify the graphic data including first graphic data and second graphic data, wherein the first graphic data has the first resolution, the second graphic data has a second resolution, the first resolution is greater than the second resolution, and the first graphic data having the first resolution is not processible by the processor,
identify, in the received graphic data, first graphic data having the first resolution and second graphic data having a second resolution, wherein the first resolution is greater than the second resolution, the first graphic data is not processible by the processor and 

the second graphic data is processible by the processor,
in response to the identifying the first graphic data having the first resolution included in the identified graphic data, control the communicator to transmit the first graphic data to the server, and, receive the video data, wherein the received video data corresponds to the transmitted first graphic data which has been converted into the video data by the server,
in response to the identifying the first graphic data having the first resolution in the received graphic data that is not processible by the processor, control the communicator to transmit the first graphic data to the server, and, wherein the received video data corresponds to the transmitted first graphic data which has been converted into the video data by the server,

subsequent to the transmitting the first graphic data to the server, receive, in return from the server, the video data having the first resolution, which could not be processed by the processor due to having the first resolution
process the received video data, and display the processed video data on the display.
process the received video, and display the processed video data on the display, 

process the second graphic data, and display the second graphic data on the display, wherein the second graphic data is greater in a degree of change in an image than the first graphic data.



Allowable Subject Matter
8.	Claims 2, 9, 12, 18 and 19 are objected to being dependent upon rejected base claims.  The claims would be allowable if the base claims got allowed that including all the limitations.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619